 Case 5:19-cv-00949-GJS Document 21 Filed 04/20/20 Page 1 of 9 Page ID #:970


1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                          CENTRAL DISTRICT OF CALIFORNIA
10
11       ROMESHA G.1,                               Case No. 5:19-cv-00949-GJS
12                  Plaintiff
13            v.                                    MEMORANDUM OPINION AND
                                                    ORDER
14       ANDREW SAUL, Commissioner of
         Social Security,
15
                    Defendant.
16
17                               I.   PROCEDURAL HISTORY
18          In October 2015, Plaintiff, then a minor, filed an application for Supplemental
19   Security Income (“SSI”). [AR 257-63.] Plaintiff alleged she became disabled in
20   1996, and was found disabled as a child. Upon attaining the age of eighteen, the
21   Social Security Administration (“SSA”) was required to make a redetermination of
22   Plaintiff’s status applying the adult disability standards. [AR 102-05, 125-27.] On
23   March 20, 2018, Plaintiff appeared and testified at a hearing before an
24   Administrative Law Judge (“ALJ”), who later found her not disabled. [AR 12-57.]
25
26
27   1
            In the interest of privacy, this Order uses only the first name and the initial of
     the last name of the non-governmental party in this case.
28
 Case 5:19-cv-00949-GJS Document 21 Filed 04/20/20 Page 2 of 9 Page ID #:971


1    The Appeals Council denied review on March 22, 2019. [AR 1-3.]
2          Plaintiff timely filed the present action seeking review in the District Court.
3    The parties filed consents to proceed before the undersigned United States
4    Magistrate Judge briefs addressing the single issue presented. [Dkts. 16 (Pl.’s Brf.),
5    19 (Df.’s Brf.) and 20 (Pl.’s Reply).] The matter is now ready for decision. For the
6    reasons discussed below, the Court finds that this matter should be affirmed.
7
8                II.   ADMINISTRATIVE DECISION UNDER REVIEW
9           The ALJ issued an unfavorable decision on April 27, 2018. The ALJ
10   correctly stated that individuals who are eligible for SSI benefits as children must
11   have their disability redetermined under the rules for disability used for adults when
12   they attain the age of majority. [AR 15.] The medical improvement review
13   standard does not apply in such situations. [AR 16.] The ALJ thus applied the five-
14   step sequential evaluation process used for adults who file new applications for SSI.
15   See 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4).
16         At step one, the ALJ noted that Plaintiff had been found disabled as a child.
17   Thus, she had not engaged in substantial gainful activity since her alleged onset date
18   [AR 17]. At step two, the ALJ determined that Plaintiff suffered from the severe
19   impairments of asthma, allergies, migraines versus tension headache, anemia, failure
20   to thrive, leukopenia, and mood disorder due to general medical condition. [AR 17,
21   citing 20 C.F.R. 416.920(c)).] The ALJ determined at step three that Plaintiff did
22   not have an impairment or combination of impairments that meets or medically
23   equals the severity of one of the impairments listed in Appendix I of the
24   Regulations, (“the Listings”) [AR 16]. See 20 C.F.R. Pt. 404, Subpt. P, App. 1.
25   Next, the ALJ found that Plaintiff had the residual functional capacity (“RFC”) to
26   perform light work as defined in 20 C.F.R. 416.967(b) except as follows:
27         She can occasionally lift 10 pounds and rarely lift 20 pounds, but is
           precluded from frequent lifting; she can stand and walk for four hours
28         in an eight hour workday; she can sit for four hours in an eight hour
                                                2
 Case 5:19-cv-00949-GJS Document 21 Filed 04/20/20 Page 3 of 9 Page ID #:972

            workday; she can rarely climb ladders and stairs; she can frequently
1           twist, and could occasionally perform all other postural activities; she
            must avoid exposure to all environmental irritants; she must work in a
2           climate controlled environment; she cannot climb ropes or scaffolds;
            she can concentrate for up to two hour periods of time, but would be
3           limited to unskilled tasks with only occasional interaction with the
            general public; she is precluded from fast-paced production or
4           assembly line-type work; and she is precluded from jobs requiring
            hypervigilance or intense concentration on a particular task, meaning
5           she is precluded from work where the claimant could not be off task for
            even the shortest amount of time, like watching a surveillance monitor
6           or where the claimant would be responsible for the safety of others.
7    [AR 18.]
8           Plaintiff raises a single issue in her challenge to the ALJ’s findings and
9    determination of non-disability: whether the ALJ erred in accepting the testimony
10   of the Vocational Expert (“VE”), where Plaintiff contends that the expert’s
11   testimony was “in plain contradiction” to the Dictionary of Occupational Titles and
12   the alleged conflict between the DOT job requirements and Plaintiff’s RFC was
13   insufficiently explained. [Pl.’s Brf. at 2.] Plaintiff requests reversal and remand for
14   further administrative proceedings or for payment of benefits. [Pl.’s Brf. at 17-18
15   (only requesting remand); Pl.’s Reply at 3-4 (alternatively requesting payment of
16   benefits).] The Commissioner asserts that the ALJ’s decision should be affirmed.
17   [Df.’s Brf. at 7.]
18
19                            III.   GOVERNING STANDARD
20          Under 42 U.S.C. § 405(g), the Court reviews the Commissioner’s decision to
21   determine if: (1) the Commissioner’s findings are supported by substantial
22   evidence; and (2) the Commissioner used correct legal standards. See Carmickle v.
23   Comm’r Soc. Sec. Admin., 533 F.3d 1155, 1159 (9th Cir. 2008); Brewes v. Comm’r
24   Soc. Sec. Admin., 682 F.3d 1157, 1161 (9th Cir. 2012) (internal citation omitted).
25   “Substantial evidence is more than a mere scintilla but less than a preponderance; it
26   is such relevant evidence as a reasonable mind might accept as adequate to support a
27
28
                                                3
 Case 5:19-cv-00949-GJS Document 21 Filed 04/20/20 Page 4 of 9 Page ID #:973


1    conclusion.” Gutierrez v. Comm’r of Soc. Sec., 740 F.3d 519, 522-23 (9th Cir.
2    2014) (internal citations omitted).
3           The Court will uphold the Commissioner’s decision when the evidence is
4    susceptible to more than one rational interpretation. Molina v. Astrue, 674 F.3d
5    1104, 1110 (9th Cir. 2012). However, the Court may review only the reasons stated
6    by the ALJ in his decision “and may not affirm the ALJ on a ground upon which he
7    did not rely.” Orn v. Astrue, 495 F.3d 625, 630 (9th Cir. 2007). The Court will not
8    reverse the Commissioner’s decision if it is based on harmless error, which exists if
9    the error is “inconsequential to the ultimate nondisability determination, or if despite
10   the legal error, the agency’s path may reasonably be discerned.” Brown-Hunter v.
11   Colvin, 806 F.3d 487, 492 (9th Cir. 2015) (internal quotation marks and citations
12   omitted).
13
14                                       IV.   DISCUSSION
15          A. Vocational Expert’s Testimony
16          Plaintiff contends the ALJ erred by relying on the testimony of the vocational
17   expert (“VE”) that Plaintiff could perform the representative jobs of bench
18   assembler, an unskilled job at an SVP of 2, sticker, an unskilled job with an SVP of
19   1, and buckle-wire inserter, another unskilled job with an SVP of 1. The vocational
20   expert testified that there were significant jobs within the national economy
21   considering these positions (a conclusion that the parties do not challenge). [AR 52-
22   53.]
23          The vocational expert’s testimony was based on four hypothetical questions
24   presented by the ALJ, only two of which are relevant here, where the second
25   hypothetical builds on the first:
26          ALJ: I would like you to consider a younger individual with a high
            school education and no past relevant work. . . . The first
27          [hypothetical] has to do with there are no exertional limitations, but the
            individual should avoid concentrated exposure to fumes, odors, gases,
28          or other pulmonary irritants as well as extreme temperatures; no
                                                 4
 Case 5:19-cv-00949-GJS Document 21 Filed 04/20/20 Page 5 of 9 Page ID #:974

           working outside; no climbing ladders, ropes, or scaffolds.
1
           The individual can concentrate for up to two-hour periods of time, but
2          would be limited to unskilled tasks with only occasional interaction
           with the public; no fast-paced or production or assembly line type
3          work. When I said no outside work, what I really mean is there would
           have to be a climate-controlled environment. No jobs requiring
4          hypervigilance or intense concentration on a particular task.
5          And what I mean by this limitation is if I could preclude work where
           the work is such that the person couldn’t be off task for even the
6          shortest amount of time, something like watching a surveillance
           monitor or aware of the safety of the – this individual would be
7          responsible for the safety of others. So those would not be appropriate
           work environments. Given these limitations, would this individual be
8          able to do any work that exists in the national economy. And if so, can
           you give me three examples?
9
           VE: Yes. There would be some jobs. [Light exertional jobs such as
10         electronics worker; small products assembler; and hand packager.]
11         ALJ: All right. Let me give you a second hypothetical and this adding
           onto the first. And I’m going to give you some exertional limitations as
12         well. The individual can occasionally lift 10 pounds, rarely lift 20
           pounds, no frequent lifting. The standing and walking is four out of
13         eight, the sitting is six out of – four out of eight.
14         The individual would require – they could rarely climb ladders and
           stairs; occasionally all other postural; frequently twist; avoid all
15         exposure to all environmental irritants. Given these limitations, would
           this individual be able to perform the jobs that you identified in
16         hypothetical number one?
17   [AR 50-52.]
18         Given the above modified hypothetical, the VE responded that three
19   previously identified positions would not be available, but that the three sedentary,
20   unskilled positions identified above – bench assembler, sticker, and buckle-wire
21   inserter – would be appropriate. [AR 52.] With respect to the bench assembler
22   position, the VE testified that “it’s an occupation I’ve evaluated over the years and it
23   is a position where an individual could sit or stand to perform those tasks involved.”
24   [AR 53.] With respect to all three positions, the VE noted that “it is . . . outside the
25   DOT, the sitting and standing for four in eight for each could be accommodated in
26   those positions just based on my experience over the years.” [AR 53.]
27         Finally, the ALJ specifically inquired as to whether the VE’s testimony was
28   otherwise consistent with the DOT:
                                                 5
 Case 5:19-cv-00949-GJS Document 21 Filed 04/20/20 Page 6 of 9 Page ID #:975


1          ALJ: Is your testimony consistent with the Dictionary of Occupational
           Titles except where you’ve already noted that it’s different based on
2          your opinion?
3          VE: I believe it’s consistent other than what I’ve addressed.
4    [AR 54.]
5          To ascertain the requirements of occupations as generally performed in the
6    national economy, the ALJ may rely on VE testimony or information from the DOT.
7    Pinto v. Massarani, 249 F.3d 840, 845-46 (9th Cir. 2001). Should an “apparent or
8    obvious” conflict arise between a VE’s testimony regarding the claimant’s ability to
9    perform a certain job and the DOT’s description of that job, “the ALJ must ask the
10   [VE] to reconcile the conflict” and must determine whether the VE’s explanation is
11   reasonable before relying on the VE’s testimony. Gutierrez v. Colvin, 844 F.3d 804,
12   807-08 (9th Cir. 2016); see Massachi v. Astrue, 486 F.3d 1149, 1153-54 (9th Cir.
13   2007) (explaining that neither the DOT nor VE evidence “automatically trumps
14   when there is a conflict” and that if the ALJ determines that a conflict exists, “the
15   ALJ must then determine whether the vocational expert’s explanation for the
16   conflict is reasonable and whether a basis exists for relying on the expert rather than
17   the [DOT].”).
18         Plaintiff argues that the occupations identified by the VE have requirements
19   that are inconsistent with Plaintiff’s RFC and that the ALJ failed to address these
20   alleged conflicts between the VE’s testimony and the DOT requirements.
21   Specifically, Plaintiff contends that VE’s testimony conflicts with the following
22   RFC limitations: (1) to four hours of sitting/four hours of standing/walking; (2) no
23   frequent lifting; and (3) no fast-paced production work.
24         As explained further herein, the Court finds that there is no apparent or
25   obvious conflict between the VE’s testimony and the DOT’s job requirements
26   requiring any further resolution by the ALJ.
27         First, with respect to the sit/stand requirement of Plaintiff’s RFC, the
28   vocational expert noted that the RFC’s four/four requirement was inconsistent with
                                                6
 Case 5:19-cv-00949-GJS Document 21 Filed 04/20/20 Page 7 of 9 Page ID #:976


1    sedentary jobs, which, as Plaintiff notes, generally require only two hours of
2    standing or walking in an eight hour day. [AR 53 (VE’s testimony); Pl. Brf. at 7
3    (citing 20 C.F.R. 416.967(a)).] The VE testified that based on his experience, which
4    involved evaluation of the jobs he had identified over a period of years, the RFC
5    requirement of four hours of standing/walking could be accommodated. A
6    vocational expert’s “recognized expertise provides the necessary foundation for his
7    or her testimony. Thus, no additional foundation is necessary.” Bayliss v. Barnhart,
8    427 F.3d 1211, 1217 (9th Cir. 2005). The ALJ was thus entitled to rely on the VE’s
9    testimonial evidence, and Plaintiff presents no evidence, only argument, to the
10   contrary. Plaintiff’s sit/stand argument thus fails.
11         Plaintiff’s second argument – that the identified jobs must, based on common
12   sense, require frequent lifting – requires too many assumptions and mental gyrations
13   to hold water. The VE testified that there were no conflicts other than those he
14   identified between Plaintiff’s RFC and the job requirements as described in the
15   DOT, and specifically that the identified jobs did not require frequent lifting. [AR
16   52.] Plaintiff thus attempts to manufacture a conflict by arguing that the regulations
17   are vague as to whether frequent lifting of “negligible amounts” (as opposed to the
18   ten or twenty pound limitations specifically included in her RFC) is consistent with
19   Plaintiff’s “no frequent lifting” limitation. [Pl. Brf. at 10-11.]2 The definition of
20   “negligible” is “so small or unimportant as to be not worth considering” or
21   “insignificant.” [LEXICO Powered by Oxford US Dictionary located at
22
23
           2
24            Plaintiff concludes that frequent lifting of negligible amounts is required to
     perform the jobs identified by the VE. She bases this conclusion on her contention
25   that frequent “reaching, handling, and fingering” – which the jobs require and her
     RFC permits – by necessity also requires lifting negligible amounts. [Pl. Brf. at 11-
26   12.] She makes similar arguments about the dexterity required to perform the
     identified jobs. [Id. at 12-13.] But as the Commissioner correctly notes, “lifting” is
27   a distinct limitation (i.e., a different vocational requirement) than reaching,
     fingering, handling, or dexterity. [Df.’s Opp. at 4.]
28
                                                 7
 Case 5:19-cv-00949-GJS Document 21 Filed 04/20/20 Page 8 of 9 Page ID #:977


1    http://www/lexico.com/ev/definition/negligible.] Plaintiff cites no evidence or
2    caselaw to support her argument that “lifting negligible amounts” is ever a
3    consideration in a disability determination and the Court cannot locate any such
4    support either. Common sense dictates that it is not – it is so “unimportant as to be
5    not worth considering.” Moreover, it is clear that the ALJ was referencing the usual
6    exertional limitation standards when she specifically mentioned the frequency with
7    which Plaintiff could lift ten or twenty pounds – “occasionally” and “rarely,” not
8    “frequently.” And again, the VE testified that the identified jobs did not require
9    frequent lifting. [AR 55.] While perhaps creative, Plaintiff’s frequent lifting
10   argument is without merit.
11         Plaintiff’s third and final argument relates to her RFC limitation to jobs not
12   requiring fast-paced production or assembly line work. On direct examination, the
13   VE testified that there was no conflict between Plaintiff’s restriction from
14   performing fast-paced work and the requirements of the identified jobs. On cross
15   examination, Plaintiff’s counsel elicited testimony from the VE that all employers
16   would require some metric – some amount of required production – by which to
17   measure performance. Counsel asked about the existence of jobs where the
18   employee “[w]ould not be expected to meet any sort of production quotas or
19   benchmarks, would be able to just work at whatever pace that person had to work at
20   that day and sometimes it would be a pace that was slower than your average
21   employee.” [AR 56.] The VE responded that, “none of these jobs that I’ve outlined
22   or any other jobs that I’m familiar with would be amenable, or an employer would
23   be amenable to, a no quota or no standard of employment.” [Id.] From this
24   testimony, Plaintiff argues that there is a conflict because the ALJ did not properly
25   define “fast-paced,” which rendered “the residual functional capacity assessment
26   and questioning of the vocational expert vague.” [Pl. Brf. at 15.] Plaintiff’s
27   argument is nonsensical. That jobs that require no standard of productivity do not
28   exist does not somehow render a limitation to “no fast-paced” assembly line jobs
                                                8
 Case 5:19-cv-00949-GJS Document 21 Filed 04/20/20 Page 9 of 9 Page ID #:978


1    vague. The VE testified clearly that the identified jobs did not require fast-paced
2    work and the ALJ was entitled to rely on this testimony.
3       Plaintiff has not identified an “apparent or obvious” conflict between the VE’s
4    testimony regarding the claimant’s ability to perform the jobs identified by the VE
5    and the DOT’s description of those jobs. Accordingly, remand is not warranted
6    here.
7
8                                    V.    CONCLUSION
9            For all of the foregoing reasons, IT IS ORDERED that the decision of the
10   Commissioner finding Plaintiff not disabled is AFFIRMED.
11           IT IS SO ORDERED.
12       DATED: April 20, 2020
13                                   ___________________________________
                                          GAIL J. STANDISH
14                                        UNITED STATES MAGISTRATE JUDGE
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               9
